Citation Nr: 1028837	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-33 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 30 
percent for the service-connected mood disorder with depressive 
features.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected tinea pedis (claimed as fungal infection of the 
feet).  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2003 to August 2008, 
including service in Iraq from January to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in May 2010.  A transcript of the 
hearing has been associated with the claims file.  

During the hearing, the Veteran raised the issue of entitlement 
to a TDIU.  The claim was reasonably raised as a component of his 
claims for higher initial ratings for the service-connected 
disabilities.  Therefore, the Board has jurisdiction over the 
TDIU claim as part of the underlying claims for increased initial 
evaluations.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to (1) an initial in excess of 70 
percent rating for service-connected mood disorder with 
depressive features, (2) an initial compensable evaluation for 
the service-connected tinea pedis, and (3) a TDIU, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Since the effective date for the award of service connection, the 
service-connected mood disorder with depressive features is shown 
to be productive of a disability picture that more nearly 
approximates occupational and social impairment with deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
near-continuous panic and depression affecting the ability to 
function independently, appropriately, and effectively; and 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for the assignment of an initial 70 percent 
evaluation for the service-connected mood disorder with 
depressive features, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.130 including Diagnostic Code 9435-9434 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board finds that no discussion of VA's duty to 
notify and assist is necessary because the Board is granting 
entitlement to a 70 percent rating and remanding whether a higher 
rating and/or a TDIU is warranted.  As this represents a full 
grant of benefits sought in this aspect of his appeal, the 
Veteran is not prejudiced by the Board's adjudication of the 
matter.

The Veteran is seeking an initial 70 percent rating for the 
service-connected mood disorder with depressive features.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1, et. al.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. 
West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of 
Appeals for Veterans Claims (Court) distinguished appeals 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service-connected.  
Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of service 
connection, and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See id. 
at 126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial 
evaluation, the Board has considered all evidence of severity 
since the effective date for the award of service connection in 
August 2008.  The Board's adjudication of this claim accordingly 
satisfies the requirements of Hart.  

Evaluations of mental health disorders, such as the Veteran's 
service-connected mood disorder with depressive features, are 
assigned under the provisions of 38 C.F.R. § 4.130, General 
Rating Formula for Mental Disorders.  Under the schedular 
criteria, a rating of 30 percent is assignable for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally performing satisfactorily, with routine 
behavior, self-care, and conversation normal) due to such 
symptoms as depressed mood; anxiety; suspiciousness; panic 
attacks (weekly or less often); chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, recent 
events).  A rating of 50 percent is assignable for occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once per week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (retention of only 
highly-learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  A rating of 70 percent is 
assignable for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  The highest available rating, 100 percent, is 
assignable for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

When evaluating mental health disorders, the factors listed in 
the rating criteria are simply examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating; analysis should not be limited solely to whether a 
Veteran exhibited the symptoms listed in the rating scheme.  
Rather, the determination should be based on all of a veteran's 
symptoms affecting his level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002).

For instance, the scores assigned under the Global Assessment of 
Functioning (GAF) scale are an important consideration.  See 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They 
reflect the psychological, social, and occupational functioning 
in a hypothetical continuum of mental health- illness.  GAF 
scores between 61 and 70 reflect either some mild symptoms (e.g., 
depressed mood and mild insomnia); or some difficulty in social, 
occupational or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  By 
comparison, GAF scores between 51 and 60 reflect either moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks); or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with co- 
workers), and GAF scores between 41 and 50 reflect either serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting); or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job). See Quick Reference to the Diagnostic Criteria from 
DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

In reviewing the evidence in the present case, the Board finds 
that the service-connected disability picture more nearly 
resembles the criteria for assignment of an initial 70 percent 
evaluation.  

In particular, the Veteran underwent a VA examination in 
September 2008.  The VA examiner first reviewed the pertinent 
medical history.  Then, the examiner noted the Veteran's current 
complaints, which included memory loss, irritability, and sleep 
problems.  The Veteran also reported feeling depressed and 
anxious sometimes.  He received VA counseling once per week, plus 
regular psychiatric treatment at VA.  He was prescribed 
medication, which the Veteran felt helped.  The Veteran also 
reported that he had been married, but was divorced and did not 
have a current girlfriend.  He had a son from his marriage, but 
had not seen him since 2003.  

On mental status examination, the VA examiner found that the 
Veteran's behavior was tense and rigid.  His speech was very 
slow, hesitant, and monotonous.  Mood was anxious and depressed, 
with affect appropriate to mood.  His thinking process was 
extremely slow and very vague.  All answers were nonspecific.  
There was no indication of depersonalization or derealization, 
hallucinations, illusions, or delusions.  The VA examiner 
commented that the Veteran was "keeping things close to the 
vest."  He had no preoccupations or obsessions, except about his 
physical health and his son.  He denied suicidal ideation and 
homicidal ideation.  He was fully oriented, and attention, 
concentration, and memory appeared within the normal range.  
Reasoning and judgment, plus thinking, were within normal, except 
that abstract and insightful thinking were poor.  

Based on the results of the examination, the VA examiner 
diagnosed mood disorder with depressive features.  The VA 
examiner assigned a GAF score of 55 due to "moderate" symptoms.  
The examiner explained that he assigned this GAF score because 
the Veteran had a few friends, but was having difficulty finding 
a job.  The examiner then summarized that the Veteran had a very 
minimal routine.  He would go to medical appointments, but he 
otherwise stayed at home.  He had a roommate, saw his brother 
occasionally, and kept in touch with a few friends from service, 
but had no local friends.  He helped around the house and was 
also able to drive.  The VA examiner then reiterated his 
assessment that the Veteran's psychiatric symptoms are transient 
or mild, with decreased work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  He 
required continuous medication.  His symptoms mildly interfered 
with employment function.  He had no inappropriate behavior and 
maintained personal hygiene and daily responsibilities.  

On review, the Board finds that a higher rating is not assignable 
based solely on the September 2008 VA examination results.  The 
record, however, indicates that the examination does not 
accurately represent the severity of the Veteran's mood disorder 
with depressive features symptoms during the initial rating 
period.  

Specifically, the Veteran attended a Board hearing in May 2010.  
At the hearing, the Veteran emphasized that the September 2008 VA 
examination lasted no longer than 10 minutes, during which he 
provided little information to the VA examiner, whom he found 
"very abrasive."  

The Board points out that the Veteran's hearing testimony shows 
that he had difficulty describing his symptoms.  He did, however, 
report that he had daily depression, panic attacks, and memory 
problems for which he was treated by neurology.  He agreed with 
his representative that he had difficulty getting along with 
family members or otherwise establishing or maintaining personal 
relationships, and adapting to stressful circumstances.  He did 
not socialize or go out at all because did not like to be around 
people.  Rather, he stayed indoors.  Plus, he testified, he had 
thought about hurting himself or others "quite a few times."  
He emphasized that his VA treatment team helped him "manage this 
situation." 

Also at the May 2010 Board hearing, a VA therapist testified as 
to the Veteran's current symptomatology.  She reported that his 
symptoms were so severe that he was unable to speak very clearly 
about himself.  She, herself, was familiar with his symptoms 
because she had been his original case manager.  Plus, she had 
continued to regularly consult with his current case manager.  As 
such, she characterized the Veteran's symptoms as "almost 
completely disabl[ing]."  In fact, his VA care providers placed 
him in a high-intensity case management tracking list.  If not in 
this program, according to the therapist, the Veteran would be 
homeless and psychotic.  With regard to his GAF scores, the 
therapist explained that the Veteran had been assigned scores 
around 55, because any lower GAF score would be indicated for 
hospitalization.  She opined that a more accurate GAF score would 
be in the upper 40s.  

The VA therapist further testified that the Veteran did not go 
out in public, except to shop for necessities, which he did late 
at night, and for medical appointments.  He had lost all close 
relationships, except that he worked very hard to preserve his 
relationship with his brother.  The therapist also described the 
Veteran as "paranoid," to the extent that he kept weapons 
hidden around his home.  Plus, he had been homicidal and suicidal 
"pretty frequently in the past."  He also had memory impairment 
due to his service-connected psychiatric disorder.

In light of the VA therapist's May 2010 Board hearing testimony, 
the Board finds that the Veteran's symptomatology more nearly 
approximates assignment of at least a 70 percent rating.  His 
symptoms overall show occupational and social impairment with 
deficiencies in most areas, such as work, judgment, thinking, or 
mood.  His symptoms were manifested by suicidal ideation; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; and difficulty in 
adapting to stressful circumstances (including work or work like 
setting); plus, inability to establish and maintain effective 
relationships.  Thus, a 70 percent rating is warranted.  

In conclusion, the Board finds that an initial 70 percent rating, 
but not higher, is warranted for the service-connected mood 
disorder with depressive.  "Staged ratings" are not warranted 
because the schedular criteria for a 70 percent evaluation were 
met during the entire period under appellate review.  See Hart, 
21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  The 
Board will defer consideration of whether the next higher, 100 
percent, evaluation is warranted, as that claim is being remanded 
for consideration with the intertwined issue of entitlement to a 
TDIU.  

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Because the Board is 
remanding the issues of entitlement to an evaluation higher than 
70 percent and entitlement to a TDIU, the Board will defer 
consideration of whether remand for consideration of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1), is 
appropriate.  





ORDER

An initial 70 percent evaluation for the service-connected mood 
disorder with depressive features is granted, subject to the 
regulations governing the payment of VA monetary benefits.


REMAND

Upon review, the Board finds that the issues of entitlement to 
(1) an initial 100 percent rating for service-connected mood 
disorder with depressive features, (2) an initial compensable 
evaluation for the service-connected tinea pedis, and (3) a TDIU, 
must be remanded for further evidentiary development.  

With regard to the claim for an initial compensable evaluation 
for the service-connected tinea pedis, the Veteran last underwent 
a VA examination in September 2008.  The Veteran testified during 
his May 2010 Board hearing that his service-connected tinea pedis 
symptoms have worsened considerably and thus become more severely 
disabling since the September 2008 examination.  As such, the 
Board has no discretion and must remand this claim to afford the 
Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his service-connected tinea pedis.  See 38 C.F.R. §§ 3.326, 3.327 
(reexaminations will be requested whenever VA determines there is 
a need to verify the current severity of a disability, such as 
when the evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.); Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).

The AMC/RO should also ensure that the VA examination expresses 
all medical findings in terms conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Additionally, the Veteran testified during his May 2010 Board 
hearing that he is seeking a 100 percent schedular rating for the 
service-connected mood disorder with depressive features.  
Moreover, a VA therapist testified that the Veteran was unable to 
work due to the disability.  In other words, the Veteran has 
indicated that he is seeking a 100 percent and submitted evidence 
of unemployability.  Therefore, he has raised an informal claim 
for a TDIU.  See Rice, 22 Vet. App. 447.  Because he raised the 
issue in connection with his claim for a higher initial rating 
for the service-connected mood disorder with depressive features, 
the issues are intertwined and must be jointly remanded.  
Henderson v. West, 12 Vet. App. 11, 20 (1998) (where a decision 
on one issue would have a "significant impact" upon another, 
and that impact in turn could render any review of the decision 
on the other claim meaningless and a waste of appellate 
resources, the two claims are inextricably intertwined).  

The Veteran should be scheduled for a VA examination to address 
the claims.  During his May 2010 Board hearing, the Veteran 
indicated that he desired an examination at the White River 
Junction VA medical center or that the new examination be 
scheduled with an examiner other than the examiner who performed 
the September 2008 VA psychiatric examination.  The AMC/RO, upon 
remand, should ensure that the VA examination is scheduled 
appropriately.  

Finally, the Veteran testified during his Board hearing that he 
underwent treatment at Massachusetts General Hospital in December 
2009, for his service-connected mood disorder with depressive 
features.  Upon remand, the RO should undertake appropriate steps 
to attempt to obtain these treatment records.  

Accordingly, the issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. After completing any initial notice and/or 
development deemed warranted based upon a 
review of the entire record, the RO should 
send the Veteran a letter asking him to 
provide the names, addresses, and approximate 
dates of treatment for all health care 
providers who may have additional records 
pertinent to the remanded claims, to 
particularly include Massachusetts General 
Hospital.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran 
not already associated with the claims file.  
The RO should also obtain any outstanding VA 
treatment records.  

All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

3.  Next, the RO should schedule the Veteran 
for a VA examination to determine the nature 
and severity of the service-connected tinea 
pedis.  The entire claims file, including a 
copy of this remand, must be made available 
to the examiner for review.  

Accordingly, the examiner should review the 
pertinent evidence, including the Veteran's 
lay assertions, and undertake any indicated 
studies.  Then, based on the results of the 
examination and record review, the examiner 
should provide an assessment of the current 
nature and severity of the Veteran's service-
connected tinea pedis.  In doing so, the 
examiner is asked to identify all body areas 
affected and estimate the percentage of the 
Veteran's body affected by his tinea pedis.

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.  

4.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his psychiatric 
disability and the impact on his service-
connected disabilities on his ability to 
obtain and retain gainful employment.  The 
examination should be performed by an 
examiner different from the one who conducted 
the August 2008 VA psychiatric examination.  
All indicated tests should be performed.  The 
examiner should report all pertinent findings 
and estimate the veteran's Global Assessment 
of Functional (GAF) Scale score.  Then, based 
on the examination results and record review, 
the examiner should opine as to whether, 
without regard to his age or the impact of 
any nonservice-connected disabilities, it is 
at least as likely as not that the Veteran's 
service-connected disabilities, in particular 
his service-connected mood disorder with 
depressive features, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  
The examiner should set forth a complete 
rationale for all findings and conclusions in 
a legible report.  It is imperative that the 
examiner(s) offer a detailed analysis for all 
conclusions and opinions reached supported by 
specific references to the Veteran's claims 
file, including the in-service and post-
service medical records, and the Veteran's 
lay assertions.  

5.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


